DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 has been considered.
Drawings
The drawings submitted on 12/23/2021 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. David Galin on 7/08/2022.
The application has been amended as follows: 
In claim 1, the phrase “and 
    PNG
    media_image1.png
    25
    30
    media_image1.png
    Greyscale
 represents a chemical bond;” following chemical formula 3 is deleted.
In claim 8, the last three compounds, namely, the following compounds

    PNG
    media_image2.png
    120
    308
    media_image2.png
    Greyscale
  are deleted (because the first one is redundant and the other two are outside the scope of L1 and L-2 as provided in claim 1).
Allowable Subject Matter
Claims 1, 6, 8-9, 13, 15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The compound of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art includes CN111039882A, CN110615759A, CN110156756A and CN110028459A. All of these references disclose organic compounds having a central adamantane unit attached to aromatic groups that include mono-, di- or triazines. Examples include

    PNG
    media_image3.png
    560
    515
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    243
    306
    media_image4.png
    Greyscale
,  
    PNG
    media_image5.png
    223
    228
    media_image5.png
    Greyscale
and

    PNG
    media_image6.png
    518
    465
    media_image6.png
    Greyscale
.
However, there is not a motivation for one skilled in the art to modify the prior art compounds to arrive at the claimed compound in which the group Ar3 is as defined in claim 1. It is not obvious for one skilled in the art to arrive at the claimed compound by routine variation of the prior art compounds because it is shown in the instant application that the presence of the cyano group on Ar3 has a significant impact on the properties of the compound. Said effect is rather unexpected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762